Citation Nr: 0714914	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently evaluated as noncompensably 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1966 and from June 1971 to November 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In June 2006, the veteran submitted to the Board additional 
evidence that was not accompanied by a showing of good cause 
for its late submission.  The submitted materials are 
duplicative of evidence that has already been considered by 
the RO; therefore, the evidence will be considered in this 
decision.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  For the period on appeal, the veteran's blood pressure 
readings have only met or exceeded a systolic pressure of 200 
once and a diastolic pressure of 110 once.

3.  Residuals of the veteran's left wrist fracture include 
slight limitation of motion and pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.104, Diagnostic Code 7101 (2006).

2.  The criteria for a compensable disability evaluation for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
September 2003.  This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
veteran's claims, including VA medical records, private 
medical records, a transcript of the veteran's September 2005 
Decision Review Officer hearing, and VA examination reports 
from January 2004 and November 2005.  There are no 
identified, outstanding records requiring further 
development.  Therefore, the duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claims on the merits.

Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is presently assigned a 10 percent rating for 
hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under that Code, a 10 percent evaluation is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or; where systolic pressure is 
predominantly 160 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
is warranted when diastolic pressure is predominantly 130 or 
more.

A Note to Diagnostic Code 7101 indicates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.

In a January 2004 VA examination report, the veteran is noted 
to have an initial blood pressure of 155/111, while 
subsequent blood pressure readings were 161/86 and 170/86.  
He was diagnosed with essential hypertension, and it was 
noted that there was no evidence of hypertensive 
cardiovascular disease or arteriosclerotic complications of 
hypertension.

A majority of the blood pressure readings noted in the 
veteran's VA and private medical records are well within the 
limits required for hypertension to be assessed a 
noncompensable or a 10 percent disability rating.  The only 
exceptions are a March 2003 blood pressure reading of 172/110 
and an October 2005 reading of 200/90.  These readings, 
however, are merely two of approximately sixty readings of 
record that were taken between May 2000 and February 2006.  

The veteran's medical records also reflect that the veteran 
requires medication to control his blood pressure.  This 
factor makes the veteran eligible for at least a 10 percent 
disability rating, which he currently receives.  It does not, 
however, mean that he should be awarded a higher rating based 
on the theory that his blood pressure readings would be 
higher if he was not taking blood pressure medication.  

Therefore, given that the veteran's systolic blood pressure 
is predominantly below 200 and his diastolic blood pressure 
is predominantly below 110, and given that the veteran 
requires continuous medication to control his blood pressure, 
the Board finds that the veteran's hypertension most closely 
approximates the 10 percent disability rating.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.

Residuals of a Left Wrist Fracture

The veteran is currently assigned a noncompensable disability 
rating for limitation of motion of the wrist under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Under this code, a 10 percent 
disability rating is available for limitation of motion of 
the major or minor wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with forearm.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

According to the November 2005 VA examination report, 
dorsiflexion of the veteran's left wrist was limited to 40 
degrees actively, with pain beginning at 25 degrees, and 50 
degrees passively, with pain beginning at 25 degrees.  His 
range of motion against strong resistance was to 40 degrees, 
with pain beginning at 20 degrees.  Plantar flexion of the 
left wrist was limited to 30 degrees actively, with pain 
beginning at 20 degrees, and 50 degrees passively, with pain 
beginning at 25 degrees.  Range of motion against strong 
resistance was to 35 degrees, with pain beginning at 15 
degrees.  Therefore, based solely on range of motion, the 
veteran does not qualify for a compensable disability rating.  
Nor does the decreased motion due to pain reduce the 
veteran's range of motion to a compensable level.  

During the November 2005 evaluation, there was no additional 
limitation of motion on repetitive use.  Physical examination 
did not confirm the veteran's complaints of loss of sensation 
and motor control.  Moreover, while the veteran did have 
weakness in his hand grip, he had no decrease in muscle mass 
of the thenar or hypothenar eminence and had no decrease in 
diameter of the left forearm and hand.  

The January 2004 VA examination report notes no objective 
evidence of painful motion, edema, effusion, instability, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the left wrist.  While the veteran showed 
weakness in strength testing, the examiner indicated that the 
strength test results were inconsistent with other movements 
made during the examination, such as when the veteran pushed 
himself out of a chair bearing 50 percent of his body weight 
on his left wrist.  It was also noted that there were heavy 
callus formation and multiple small lacerations healing on 
the veteran's left index finger and thumb.  There was also a 
dark material on the skin folds of his left and right hand 
fingers, apparently from some recent mechanical work.  
Therefore, the Board concludes that the veteran does not 
warrant an increased rating based on the DeLuca factors.

Nor is there another basis on which the Board can award an 
increased disability rating.  According to the November 2005 
examination report, the veteran's left wrist fracture has not 
caused aseptic necrosis, and there was no evidence of 
residual compromise of the wrist bones.  The radiology 
reports of record note no arthritis, meaning the veteran does 
not qualify for a higher disability rating under 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Codes 5003 and 5010.  In addition, no 
ankylosis is noted, so the veteran cannot receive a higher 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

Carpal tunnel syndrome with median nerve compression of the 
left hand is the only current disability with which the 
veteran has been diagnosed.  This disability causes finger 
pain and thumb pain.  The November 2005 VA examination report 
noted that the veteran's bilateral carpel tunnel syndrome 
could not be explained on the basis of the left navicular 
fracture for which the veteran is service connected.  Nor 
could the neurological symptoms of the dorsal aspect of the 
veteran's left thumb be linked to the navicular injury.  
Rather, these neurological symptoms were said to suggest 
direct trauma to the radial nerve branch to the thumb.  The 
examiner concluded that it was less likely than not and not 
characteristic that injuries to the dorsal aspect of the 
thumb were caused by a navicular fracture.  Therefore, the 
only diagnosed disability involving the veteran's left wrist 
is not concluded to be residual to his service-connected left 
wrist fracture.  The Board therefore concludes that the 
veteran's service-connected left wrist injury most closely 
approximates the noncompensable disability rating.

The Board notes that the veteran's medical records contain no 
records from 1997 to the present of treatment for a 
disability involving the left wrist.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently evaluated as noncompensably 
disabling, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


